Notice of Pre-AIA  or AIA  Status

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kareem Robinson on June 1, 2022. 

Amend the Claims as follows:
Cancel claim 19

Amend claims 16-18 as recited below:
16. (Original) A method for generating immunological memory against influenza virus in a subject, comprising: 
(a) purifying naïve T and B lymphocytes from the subject, wherein the subject is an autologous donor, 
(b) culturing and pulsing said naïve T and B lymphocytes with influenza virus antigens in the presence of antigen-presenting cells loaded with influenza virus antigens and cytokines, thereby generating anti-influenza antigen-specific memory T and B lymphocytes.
(c) genetically modifying said anti-influenza antigen-specific memory B lymphocytes to incorporate exogenous nucleic acid sequences encoding an anti-influenza broadly neutralizing antibody binding influenza antigen, and
(d) administering said anti-influenza antigen-specific memory T lymphocytes generated in step (b) and anti-influenza antigen-specific memory B lymphocytes, generated in step (c) to said subject.

17. (Original) The method of claim 16, wherein the anti-influenza antigen-specific immune memory T lymphocytes are CD4 T lymphocytes, and /or CD8 T lymphocytes.

18. (Original) The method of claim 16, wherein genetically modifying said anti-influenza antigen-specific memory B lymphocytes comprises CRISPR (Clustered Regularly Interspaced Short Palindromic Repeats) Cas 9 incorporation of exogenous nucleic acid sequences encoding an anti-influenza broadly neutralizing antibody comprising at least two of SEQ ID NO: 1-8.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648